United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1541NE
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Mark W. Hamilton,                       *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: June 9, 1998
                                Filed: June 15, 1998
                                 _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Mark W. Hamilton appeals the district court's order adopting the magistrate
judge's recommendation and denying Hamilton's motion for dismissal of the indictment
on double jeopardy grounds. Having considered the parties' submissions, we are
satisfied the district court committed no error of law and the motion to dismiss was
correctly denied. Hamilton's arguments are foreclosed by this court's decision in
Walker v. Rushing, 898 F.2d 672 (8th Cir. 1990). We thus affirm the district court.
See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-